Citation Nr: 0930310	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES


1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for hypertension.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the benefits sought on 
appeal.  


FINDING OF FACT

On May 13, 2009, VA received notification from the appellant 
that a withdrawal of this appeal for service connection for 
left knee disorder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service 
connection for left knee disorder by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the initial April 20, 2005 rating 
decision, in pertinent part, denied service connection for 
left leg disorder, hypertension and PTSD.  The Veteran's 
timely Notice of Disagreement was received in May 2005.  In 
his Notice of Disagreement, the Veteran requested that the 
Decision Review Officer review his claims for service 
connection for left knee disorder, hypertension and PTSD.  In 
response, a Statement of the Case was issued in November 
2005.  A Supplemental Statement of the Case addressing all 
three of these claims was then issued in June 2006.  A 
subsequent April 2009 Supplemental Statement of the Case then 
addressed only the claims of service connection for 
hypertension and left knee disorder, reaffirming the denial 
of these two claims.  The RO sent the Veteran this 
Supplemental Statement of the Case, with an accompanying 
notice letter on May 5, 2009.  The letter indicated to the 
Veteran that if he wished to respond to the Supplemental 
Statement of the Case, he had 30 days to do so.  

In a May 10, 2009 statement, which was received by the RO on 
May 13th, the Veteran indicated that he was not going to 
continue to appeal the denial of his claims for service 
connection for hypertension and left knee disability.  He did 
indicate that he wished to continue his appeal regarding the 
denial of his claim for PTSD.  On that same day, the RO 
mailed the Veteran an April 2009 rating decision, which 
awarded service connection for PTSD, assigning a 50 percent 
disability rating.  In a statement received by the RO on May 
28, 2008 the Veteran indicated that his PTSD caused his blood 
pressure to rise and that he was taking blood pressure 
medication every day.  On July 21, 2009 the Veteran's 
representative submitted a brief in support of the claims for 
service connection for left knee disability and hypertension. 

The Veteran's May 10, 2009 statement clearly indicates his 
intent not to continue the appeal of his claims for service 
connection for hypertension and left knee disability.  The 
Board thus finds that the statement constitutes a withdrawal 
of these two claims.  38 C.F.R. § 20.204.  Subsequent to the 
withdrawal, the Veteran did submit the statement pertaining 
to a relationship between his blood pressure and PTSD.  
Accordingly, viewing the evidence in the light most favorable 
to the Veteran, the Board finds that this statement 
constituted a desire to continue his claim for service 
connection for hypertension.  Consequently, as the statement 
was filed within the thirty day time window for responding to 
the Supplemental Statement of the Case, the Board considers 
the claim as still on appeal and it will be addressed in the 
Remand below.  

Regarding the claim for left knee disability, the Veteran's 
representative did submit argument in regard to this claim in 
the July 21, 2009 brief.  Although this argument represents 
an intent on behalf of the representative to continue this 
claim, it was not presented within the 30 day time window for 
responding to the May 5, 2009 letter accompanying the April 
2009 Supplemental Statement of the Case.  Thus, given that 
the Veteran provided a specific response within this 30 day 
time window indicating his desire not to continue his claim 
for left knee disorder and given that neither he nor his 
representative provided any follow up response within the 30 
day time window indicating a change of heart, the Board finds 
that the Veteran's claim for service connection for left knee 
disorder was officially withdrawn as of the expiration of the 
30 day period following the May 5, 2009 notice letter.  
38 C.F.R. § 20.204.  Consequently, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to the claim for service 
connection for a left knee disorder.  Accordingly, the Board 
does not have jurisdiction to review the appeal on this 
matter and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal requesting entitlement to service connection for 
left knee disorder is dismissed.  


REMAND

A preliminary review of the record with respect to the claim 
for service connection for hypertension discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran has made a reasonable allegation that his 
hypertension is secondary to his PTSD.  However, the record 
does not contain any medical opinion addressing whether the 
hypertension has been caused or aggravated by the PTSD, 
however.  Accordingly, the Board finds that a Remand is 
necessary so such an examination can be provided.   On 
Remand, the RO should update the record with any more recent 
medical records pertaining to treatment for PTSD and 
hypertension. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for PTSD and 
hypertension since April 2006.  The 
RO/AMC should then obtain and associate 
with the claims file all records 
identified by the Veteran.  

2.  The Veteran should be afforded an 
examination to determine whether his 
hypertension is causally or etiologically 
related to his PTSD.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested 
offer an opinion as to whether the 
Veteran's PTSD caused his hypertension, 
and if not, whether the PTSD has 
chronically worsened or has permanently 
increased the severity of the coronary 
artery disease and hypertension.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


